Citation Nr: 1137682	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-26 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1975 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2010, the Board remanded the claims of service connection for left ear hearing loss and for anxiety for a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a rating decision in January 2011, the RO granted service connection for a left ear hearing loss and the claim is no longer in appellate status.


FINDING OF FACT

Anxiety disorder had onset in service.  


CONCLUSION OF LAW

Anxiety disorder was incurred in service.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

As the claim of service connection for anxiety disorder is granted, VCAA compliance as to the duties to notify and to assist need not be addressed further. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).




Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The Veteran contends that his anxiety disorder is due to his experiences as an infantryman in service.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder.  The service personnel records show that Veteran was an infantryman and armor crewman.  






After service, private medical records show that the Veteran was diagnosed with anxiety disorder in September 1990.  Then there was a five year history of previous treatment and that the Veteran was already on psychiatric medication.  Private medical records since September 1990 and VA records in 2006 and in 2008 show that the Veteran was on medication for anxiety.  

On the basis of the service treatment records alone, anxiety disorder was not affirmatively shown during service and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

After service, in his application for VA disability compensation, in his notice of disagreement, and in his substantive appeal, the Veteran did not state that he had symptoms of anxiety in service.  

As there is no competent evidence either contemporaneous with service or after service that symptoms of anxiety were noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), although the Veteran is competent to describe symptoms of anxiety, anxiety disorder is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of anxiety disorder therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498.  




Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran is competent to describe symptoms of anxiety disorder, anxiety disorder is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.

Whereas here, the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, as here, competent medical evidence is required to substantiate the claim.

The competent medical evidence of record  consists of a report of a VA examination in June 2010.  The VA examiner, after reviewing the Veteran's file, expressed the opinion that it was at least as likely as not that the Veteran developed symptoms of a generalized anxiety disorder because of his experiences in the military and that the symptoms of a generalized anxiety disorder were caused by his experience as an Army crewman and infantryman in service.  The VA examiner noted that while the Veteran was not exposed to combat and the Veteran did not seek psychiatric treatment during service, the Veteran described symptoms of nervousness, anxiousness, and tenseness in service.  The VA examiner noted too that the since the 1980s a private psychiatrist was treating the Veteran for anxiety disorder.  The diagnosis was generalized anxiety disorder with secondary alcohol abuse to self-medicate symptoms of anxiety.  The opinion is uncontroverted and supports the claim.  

Furthermore, the service personnel records show that the Veteran was an infantryman and armor crewman.  Therefore, the Board also finds that the Veteran's history credible and consistent with the circumstances of his service.
 



In view of the foregoing, service connection for anxiety disorder based on incurrence in service is established.


ORDER

Service connection for anxiety disorder is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


